The opinion of the Court was delivered by
Kennedy, J.
The plaintiff below having required the defendant in the scire facias, as garnishee, to answer interrogatories, in order to show that he had moneys or effects of the defendant in the foreign attachment in his hands, read in evidence the answers of the garnishee on the trial of the cause, that is, of the issue in the scire facias. The garnishee, in his answers, admitted that he had in his possession moneys of the defendant in the attachment; but alleged that, before the attachment was served upon him, he had, on a certain day mentioned in his answers, accepted in writing a draft drawn by the defendant in the attachment upon him, in favour of a third person, for value received, which bound him to pay the money over to the holder of the draft.. The plaintiff had his election, to require or not to require, just as he pleased, the garnishee to answer interrogatories, upon oath or affirmation, as to the latter’s having estate, money or effects of the defendant in the attachment in his possession. The counsel, however, seemed to think that it was of necessity and the only course that could be pursued in a case of a foreign attachment whereby the plaintiff' could compel the garnishee in the scire facias to put in what may be considered a substitute for a plea in other cases, with a view to have an issue joined for the decision of the court, or court and jury. But it is very clear that such was not the design of the legislature; for they only meant, at most, to put it in the power of the plaintiff in the foreign attachment to compel the garnishee to answer interrogatories, for the purpose of giving evidence in favour of the plaintiff and against himself, if the plaintiff should desire it. Considering then the answers of the garnishee to the interrogatories of the plaintiff as evidence which the plaintiff had a right to use or not, as he pleased, it Would seem that after having read in evidence himself the answers to the court and jury, on the trial of the issue in the scire facias, Without producing and reading the draft and acceptance therein mentioned and referred to, it was perfectly competent, according to all the rules of evidence, for the garnishee to read the latter in evidence; for the draft and acceptance, being mentioned and referred to by the garnishee in his answers, must be considered as forming a part thereof; and that he had a right to insist upon the whole of his answer to any interrogatory being read, when practicable, instead of a part, cannot be questioned. The reading of the draft and acceptance in evidence *152was objected to, as it appears, in the court below, on the ground, as was there alleged, of their being only secondary evidence; but then-genuineness being established by the oath of the garnishee in his answer, it is clear that they were, when produced, the best evidence themselves of their contents, and therefore rather to be regarded as primary than secondary evidence.
Judgment affirmed.